                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:19-cv-00049-MR

MATTHEW JAMES GRIFFIN,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    ORDER
                                 )
FNU HOLLAR, et al.,              )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s “Third Motion for a 180

Day Extension of Time Within Which to Complete Discovery” [Doc. 54] and

Plaintiff’s First Motion to Compel Discovery [Doc. 55].

      Pro se Plaintiff Matthew James Griffin (“Plaintiff”) is a prisoner of the

State of New Mexico currently incarcerated at the Penitentiary of New

Mexico. He filed this action on April 30, 2019, pursuant to 42 U.S.C. § 1983,

asserting claims he alleges arose while he was incarcerated at Alexander

Correctional Institution in Taylorsville, North Carolina. [Doc. 1]. Plaintiff’s

Complaint survived initial review on November 26, 2019. [Doc. 10].

      Plaintiff seeks a 180-day extension of the current discovery deadline

because “Defendants Hollar & Gamewell failed to respond to Plaintiff’s

discovery requests” [Doc. 54 at 4], which Plaintiff served on June 27, 2020



        Case 5:19-cv-00049-MR Document 61 Filed 10/14/20 Page 1 of 3
[see Doc. 55 at 2]. The Court will grant Plaintiff’s motion in part and allow

the parties an additional 60 days, until November 11, 2020, to complete

discovery.1 Any other relief sought in Plaintiff’s motion to compel will be

denied without prejudice.

         Plaintiff also moves the Court to compel Defendant Hollar and

Defendant Gamewell to respond to Plaintiff’s discovery requests. [Doc. 55].

This motion will be granted insofar as Defendants Hollar and Gamewell will

be ordered to respond to Plaintiff’s discovery requests [Doc. 55-1 at 2-6 and

8-11] within 14 days of this Order. Any further relief sought in Plaintiff’s

motion to compel will be denied without prejudice.

         The Court will, however, require counsel for Defendants to show cause

for Defendants Hollar and Gamewell’s failure to respond to Plaintiff’s

discovery requests.

                                       ORDER

         IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 54] is

GRANTED IN PART and DENIED IN PART in that the parties shall have

until November 11, 2020 to complete discovery. Any other relief sought in

Plaintiff’s motion to compel is denied without prejudice.




1
    The current December 14, 2020 dispositive motions deadline remains unchanged.
                                           2

           Case 5:19-cv-00049-MR Document 61 Filed 10/14/20 Page 2 of 3
     IT IS FURTHER ORDERED that Plaintiff’s motion to compel [Doc. 55]

is GRANTED IN PART and DENIED IN PART in that Defendants Hollar and

Gamewell shall respond to Plaintiff’s discovery requests as set forth in this

Order within 14 days of this Order. Any other relief sought in Plaintiff’s

motion to compel is denied without prejudice.

     IT IS FURTHER ORDERED that counsel for Defendants Hollar and

Gamewell shall show cause within ten (10) days of this Order for these

Defendants’ failure to respond to the subject discovery requests.

     IT IS SO ORDERED.

                                 Signed: October 13, 2020




                                       3

        Case 5:19-cv-00049-MR Document 61 Filed 10/14/20 Page 3 of 3
